Citation Nr: 1744876	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative arthritis of the lumbar spine prior to June 25, 2013 and a rating higher than 40 percent thereafter.  

2.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the right lower extremity prior to June 25, 2013, and higher than 20 percent thereafter.  

3.  Entitlement to an initial rating higher than 10 percent for radiculopathy of the left lower extremity prior to June 25, 2013, and higher than 20 percent thereafter.  

4.  Entitlement to an effective date earlier than February 19, 2008, for the grant of service connection for degenerative arthritis of the lumbar spine.

5.  Entitlement to an effective date earlier than June 25, 2013 for the grant of individual unemployability (TDIU).

(The Veteran will receive a separate Board decision for his claim seeking entitlement to payment of attorney fees of 20 percent from benefit of award to the Veteran authorized on May 15, 2013.)


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Air Force from March 1979 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran Affairs (VA) Regional Office in Roanoke, Virginia.  

A hearing before the undersigned was held in July 2012.  A transcript of the hearing is of record.  

In September 2012, the Board denied an earlier effective date for the grant of service connection for the low back disability and remanded the claim for an initial higher evaluation.  Thereafter, the Veteran appealed the decision for an earlier effective date to the United States Court of Appeals for Veterans Claims (Court).  In May 2014 the Court vacated the September 2012 Board decision with respect to the claim for an earlier effective date, and remanded the appeal to the Board for further action. 

By rating action in May 2013, the RO assigned separate 10 percent ratings for radiculopathy of the right and left lower extremities associated with the lumbar spine disability; effective from January 28, 2009.  By rating action in January 2014, the RO granted increased ratings to 20 percent for each lower extremity; effective from June 25, 2013.  This case was remanded for further development in January 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of an effective date earlier than February 19, 2008, for the grant of service connection for degenerative arthritis of the lumbar spine.  This issue was remanded in January 2015 for further development to include obtaining service treatment records pertaining to treatment for the Veteran's lumbar spine.  Since that time, inpatient clinical records from the Langley Air Force Base hospital from January 1986 to December 1986 were requested.  Although a negative response was received in June 2015, the Board notes that in March 2015 the Veteran submitted a detailed list of the dates he was treated for his back in service.  These dates are as follows: 1979 to 1982- Kirkland AFB in Albuquerque, New Mexico; 1982 to 1986-Kadena AFB in Okinawa, Japan with temporary duties in Philippines (Clark AFB) and Korea (Osan AFB, Kunsan AFB and Kwangju); and 1986 to 1992-Langley AFB in Hampton, VA.  The RO requested a search for these records in October 2015 but it was it noted that the clinical search was limited to one year and that the search much be broken down by year.  In January 2016, a negative response was received concerning records from 1982 to 1986 at Kadena AFB.  The record shows that available records from Clark AFB (Philippines) was received in October 2015 and Kirkland AFB was received in February 2016.  While the record shows that service treatment records from Langley AFB from 1991 to 1992 have been associated with the file and treatment records from 1986 from Langley AFB were requested, the Veteran has indicated treatment from 1986 to 1992 and it seems that records from 1987 to 1990 have not been requested.  On remand, these records should be requested and associated with the record. 

The Veteran also appeals the denial of an initial rating higher than 20 percent for degenerative arthritis of the lumbar spine prior to June 25, 2013 and a rating higher 40 percent thereafter, and an initial rating higher than 10 percent for radiculopathy of the right and left lower extremity prior to June 25, 2013, and higher than 20 percent thereafter.  In relation to his claims, the Veteran was last examined for VA purposes in June 2013.  An April 2015 private opinion from Dr. J, however, indicated that the Veteran's service-connected disabilities have worsened.  She noted that the Veteran complained of daily back pain with pain in the legs with walking, right leg numbness, and increased symptoms with sitting and standing more than 25 minutes.  Due to his continued symptoms, she opined that his service-connected disability would prevent him from gainful employment.  

Lastly, in an April 2016 rating decision the Veteran was granted TDIU effective June 25, 2013.  In April 2017, the Veteran expressed disagreement with the effective date assigned.  The Board notes that the Veteran has not been issued a Statement of the Case nor has the AOJ acknowledged the notice of disagreement.  Under controlling case law the Board must remand this issue.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A statement of the case must be issued addressing the issue of entitlement to an effective date earlier than June 25, 2013 for the grant of TDIU.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.

2.  The RO should contact the National Personnel Records Center (NPRC) or any other appropriate agency, and request that a thorough search be undertaken for any STRs pertaining to treatment for a back injury at Langley AFB from 1986 to 1992.  These documents should then be associated with the claims file and/or the Veteran's VA electronic claims file.  If no such records can be found, or if they have been destroyed, confirmation of this should be documented and a formal finding of record unavailability promulgated.  See M21-1MR, III.iii.2.I.59.c.

3.  Associate with the claims folder any outstanding VA treatment records since March 2016. 

4.  Schedule the Veteran for VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability and radiculopathy of the lower extremities.  Access to VBMS and the claims file must be made available to the examiner for review.

The examiner should specifically determine whether the Veteran manifests unfavorable ankylosis of the entire thoracolumbar spine, and address the symptomatology and manifestations resulting from the radiculopathy of the right and left lower extremity, and any other neurological disabilities associated with his lumbar spine disability. 

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal.  The AOJ should consider the propriety of separate ratings under all potentially applicable diagnostic codes.  If the benefit sought on appeal are not granted in full, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

